It is so ORDERED.'


                                                                                          C.J.




                 cc: Hon. Timothy C. Williams, District Judge
                      Hon. Jennifer Togliatti, District Judge
                      Eglet Law Group
                      Holland & Hart LLP/Las Vegas
                      Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Hogan Lovells US LLP
                      Kemp, Jones & Coulthard, LLP
                      Bartlit Beck Herman Palenchar & Scott LLP
                      Bryan Cave LLP/Phoenix
                      Eighth District Court Clerk




                       'In light of this order, all motions currently pending in these
                 consolidated appeals are denied as moot. The clerk of this court shall
                 therefore return, unfiled the opposition to the motion to dismiss and
                 opposition to the motion to relinquish jurisdiction provisionally received
                 on August 13, 2014; the reply to the opposition to the motion to dismiss
                 and reply to the opposition to the motion to relinquish jurisdiction received
                 on September 10, 2014; the reply in support of expediting this appeal
                 received on September 17, 2014; and the reply to this court's order to show
                 cause received on October 29, 2014.


SUPREME COUFtT
        OF
     NEVADA
                                                       2
(0) 1947A